
	
		I
		111th CONGRESS
		1st Session
		H. R. 1277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Price of Georgia
			 (for himself and Mr. Jordan of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the emergency fund for the TANF
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Reform Restoration Act of
			 2009.
		2.Repeal of
			 emergency fund for the TANF program
			(a)In
			 generalPart A of title IV
			 and section 1108 of the Social Security Act shall be applied and administered
			 as if the amendments made by section 2101 of the American Recovery and
			 Reinvestment Act of 2009 were never enacted.
			(b)Elimination of
			 related provisions
				(1)Emergency
			 fundSection 403 of the
			 Social Security Act (42 U.S.C. 603) is amended by striking subsection
			 (c).
				(2)Temporary
			 modification of caseload reduction creditSection 407(b)(3)(A)(i) of the Social
			 Security Act (42 U.S.C. 607(b)(3)(A)(i)) is amended by striking (or if
			 the immediately preceding fiscal year is fiscal year 2008, 2009, or 2010, then,
			 at State option, during the emergency fund base year of the State with respect
			 to the average monthly assistance caseload of the State (within the meaning of
			 section 403(c)(9)), except that, if a State elects such option for fiscal year
			 2008, the emergency fund base year of the State with respect to such caseload
			 shall be fiscal year 2007)).
				(3)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of
			 the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by striking
			 403(c)(3),.
				(4)SunsetSection 2101 of the American Recovery and
			 Reinvestment Act of 2009 is repealed.
				(5)Clerical
			 amendmentSection 2000(b) of
			 the American Recovery and Reinvestment Act of 2009 is amended in the table of
			 contents by striking the item relating to section 2101.
				
